UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                Criminal No. 15-0025 (PLF)
                                    )
CHRISTOPHER FORD, et. al.           )
                                    )
            Defendants.             )
___________________________________ )


                                             ORDER

                For the reasons stated in the accompanying Opinion issued this same day, it is

hereby

                ORDERED that Fenwick’s motion to compel, Dkt. 103, is DENIED as moot; it is

                FURTHER ORDERED that Grant’s motion to compel is DENIED; it is

                FURTHER ORDERED that Hager’s motion to compel is DENIED; it is

                FURTHER ORDERED that Sanders’s motion to compel is DENIED; it is

                FURTHER ORDERED that Grant’s motion to exclude cooperating witness

testimony, Dkt. 117, is DENIED; it is

                FURTHER ORDERED that Grant’s motion for a reliability hearing, Dkt. 122, is

DENIED; it is

                FURTHER ORDERED that Ford’s motion to exclude cooperating witness

testimony and request for a reliability hearing is DENIED; it is

                FURTHER ORDERED that Fenwick’s motion to exclude cooperating witness

testimony and request for a reliability hearing is DENIED as moot; it is
               FURTHER ORDERED that Hager’s motion to exclude cooperating witness

testimony and request for a reliability hearing is DENIED; it is

               FURTHER ORDERED that Leach’s motion to exclude cooperating witness

testimony and request for a reliability hearing is DENIED; it is

               FURTHER ORDERED that Ford’s motion to compel, Dkt. 119, is DENIED; it is

               FURTHER ORDERED that Grant’s motion to compel is DENIED; it is

               FURTHER ORDERED that Hager’s motion to compel is DENIED; it is

               FURTHER ORDERED that Sanders’s motion to compel is DENIED; and it is

               FURTHER ORDERED that Leach’s motion to compel is DENIED.

               SO ORDERED.




                                                      /s/
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: February 4, 2016




                                                2